        Case 1:20-cv-00640-JPW Document 24 Filed 10/15/20 Page 1 of 9




                   IN THE UNITED STATES DISTRICT COURT
                  FOR MIDDLE DISTRICT OF PENNSYLVANIA

ROAMINGWOOD SEWER & WATER                         CIVIL ACTION
ASSOCIATION
                                                  NO. 1:20-cv-00640
             Plaintiff,

             v.

NATIONAL DIVERSIFIED SALES,
INC.

              Defendant

             v.

THE LATERAL CONNECTION
CORP. AND JAMES T. O’HARA, INC.


 THIRD-PARTY COMPLAINT OF DEFENDANT, NATIONAL DIVERSIFIED
  SALES, INC. AGAINST THIRD-PARTY DEFENDANTS, THE LATERAL
          CONNECTION CORP. AND JAMES T. O’HARA, INC.

      Defendant, National Diversified Sales, Inc., by and through its counsel, Post &

Schell, P.C., hereby files this Third-Party Complaint against Third-Party Defendants,

The Lateral Connection Corp. and James T. O’Hara, Inc., as follows:

      1.     Plaintiff, Roamingwood Sewer & Water Association (hereinafter

“Roamingwood”), filed this action on or about April 17, 2020, seeking monetary relief

in connection with damages allegedly sustained as a result of the failure of certain

check valves manufactured by National Diversified Sales, Inc. (hereinafter “NDS”).
        Case 1:20-cv-00640-JPW Document 24 Filed 10/15/20 Page 2 of 9




      2.     Plaintiff filed a First Amended Complaint in this matter on May 12, 2020.

See Document Entry 9, First Amended Complaint, attached hereto as Exhibit “1.”

                 Allegations of Plaintiff’s First Amended Complaint

      3.     In the First Amended Complaint, Plaintiff has alleged that Roamingwood

Sewer and Water Association operates a water and sewer system exclusively for a

planned residential community in the Poconos known as “the Hideout.” Exhibit “1,” ¶

1. In connection with that project, Plaintiff alleges that it purchased and installed 800

check valves from NDS which attached to each home’s sewer lateral pipe. Id.

      4.     Plaintiff alleges that, since installing the check valves as part of Stage 3 of

the project, 22 of the check valves have failed in an identical fashion resulting in

property damage, environmental concerns, and the need to dig-up and replace the failed

check valves to restore residential sewer service. Exhibit “1,” ¶ 2.

      5.     Plaintiff alleges that the NDS check valves used in Stage 3 of the project

were specifically rated as being able to withstand 200 psi working pressure. Exhibit

“1,” ¶ 28. Plaintiff asserts that the system produces a maximum pressure of 67 psi, and

“so based on Defendant NDS’s affirmative and material representation about the

valve’s pressure thresholds, the valves should have been able to easily withstand

Plaintiff’s system maximum pressure.” Id.




                                             2
        Case 1:20-cv-00640-JPW Document 24 Filed 10/15/20 Page 3 of 9




      6.     At this time, Defendant NDS does not possess sufficient information to

confirm the operating pressure of the sewer system into which its check valves were

installed at the Hideout Development.

      7.      Plaintiff has asserted causes of action sounding in (1) strict liability, (2)

breach of the implied warranty of merchantability, (3) negligence, and (4) violations of

the Pennsylvania Uniform Trade Practices and Consumer Protection Law (“UTPCPL”).

      8.     In connection with its claims for breach of implied warranties, Plaintiff

alleges that “the check valves were for low-pressure – rated up to 200 psi-for sewer

systems and Plaintiff was relying on the expertise of Defendant to make these valves to

that specification so they would not fail under normal conditions.” Exhibit “1,” ¶ 58.

      9.     In connection with its claim for violation of the UTPCPL, Plaintiff alleges

that “Defendant represented that its check valves could withstand 200 psi during use

and further omitted and/or concealed that its check valves had been subject to flapper

failures like the ones Plaintiff experienced.” Exhibit “1,” ¶ 77. Plaintiff alleges that

Defendant NDS “knew or should have known that its representations about the check

valves were false, that the check valves were defectively designed and/or manufactured

and otherwise were not as warranted and represented.” Id., ¶ 79. Plaintiff alleges that

“Plaintiff relied on the representation that Defendant’s check valves were capable of

withstanding pressures up to 200 psi.” Id., ¶ 81.




                                              3
         Case 1:20-cv-00640-JPW Document 24 Filed 10/15/20 Page 4 of 9




       10.    In response to the First Amended Complaint, Defendant NDS filed a

Motion to Dismiss pursuant to Federal Rules of Civil Procedure 12(b)(6) and 12(f),

seeking in part to dismiss Plaintiff’s claim for violation of the UTPCPL and tort-based

claims. The Court has not yet ruled on the Motion to Dismiss.

       11.    The Court entered a case management order in this matter on August 5,

2020, that provided that the parties had until October 15, 2020, in order to join any

third-party defendants in the action. See Docket Entry 21.

                             The Third-Party Defendants

       12.    Third-Party Defendant, The Lateral Connection Corp., is a Canadian

corporation with a principal place of business located at #101-26921 Gloucester Way,

Langley BC V4W 3Y3.

       13.    The Lateral Connection Corp. is a distributor of products manufactured by

NDS including check valves.

       14.    The check valves at issue in this litigation are Model KSC-2000-LC which

were manufactured by NDS exclusively for distribution by The Lateral Connection

Corp., and Defendant NDS believes and therefore asserts that The Lateral Connection

Corp. was the distributor of the KSC-2000-LC check valves that were sold for use in

the sewer system project in the Hideout Development that is the subject of this

litigation.




                                            4
         Case 1:20-cv-00640-JPW Document 24 Filed 10/15/20 Page 5 of 9




       15.    Third-Party Defendant, James T. O’Hara, Inc., is a Pennsylvania

corporation with a principle place of business and registered office located at 675 Golf

Park Drive, Lake Ariel PA 18436.

       16.    Defendant NDS believes and therefore asserts that Plaintiff entered into a

contract with James T. O’Hara, Inc., for the installation of the KSC-1000-LC check

valves on the Hideout Development sewer system project that is the subject of this

litigation.

                                COUNT I
                    NATIONAL DIVERSIFIED SALES, INC., V.
                     THE LATERAL CONNECTION CORP.

       17.    Defendant NDS incorporates by reference the preceding paragraphs of this

Third-Party Complaint as if same were set forth herein in full.

       18.    The pressure rating by NDS on the KSC-2000-LC check valve is 125 psi,

not 200 psi as asserted by Plaintiff in the First Amended Complaint.

       19.    Defendant NDS has not represented that the Model KSC-2000-LC check

valve has a maximum pressure rating of 200 psi.

       20.    In discovery in this litigation, Plaintiff has produced a submittal dated May

18, 2017, a true and correct copy of which is attached hereto as Exhibit “2.” The

submittal is stamped “furnish as noted” by David Osbourne of LaBella Associates.




                                             5
        Case 1:20-cv-00640-JPW Document 24 Filed 10/15/20 Page 6 of 9




      21.    The submittal relates to the curb stop and check valve to be used on the

Hideout Development project, and identifies the manufacturer as The Lateral

Connection Corp. Exhibit “2.”

      22.    Attached to the submittal page is an excerpt from The Lateral Connection

Corp. Performance Series Compression Fittings, Valves and Saddles brochure. In

connection with the PP Ball Valves & Curb Stops/Checks, the brochure identifies the

working pressure at “73º F (23º C) 1-1/2” – 2” rated to 200 PSI.” Exhibit “2.

      23.    Defendant NDS believes and therefore asserts that Plaintiff’s claims

regarding the representation of the check valve as having a design pressure of 200 psi is

based upon the brochure from The Lateral Connection Corp. which is attached to the

submittal attached hereto as Exhibit “2.”

      24.    In a more recent publication, The Lateral Connection Corp. has modified

the representation in its brochure regarding the pressure rating of the 2-inch check valve

to state that the PP Curb Stop/Check Valve at “73º F (23º C) 1-1/4” rated to 200 PSI, 1-

1/2” – 2” rated to 125 PSI. Exhibit “3.”

      25.    Similarly, in more recently published specifications for a forced sewer

assembly for a PP/PVC assembly, The Lateral Connection Corp. has stated that “All 1-

1/4" valves shall be rated for 150 PSI back pressure and 1-1/2" & 2" valves shall be

rated for 125 PSI.” Exhibit “4.”




                                            6
        Case 1:20-cv-00640-JPW Document 24 Filed 10/15/20 Page 7 of 9




      26.    To the extent that Plaintiff’s claims for breach of implied warranty and/or

violation of the UTPCPL claims are based in whole or in part upon the alleged

representations regarding the design pressure of the check valve, Defendant NDS

believes and therefore asserts that this relates to the representation made by The Lateral

Connection Corp. in the brochure that is attached to the submittal by James T. O’Hara,

Inc., for the project, and not based upon any representations made by Defendant NDS.

      27.    To the extent that Plaintiff is successful on its claims for breach of implied

warranty and/or violation of the UTPCPL based upon representations made by The

Lateral Connection Corp., Defendant NDS asserts that Third-Party Defendant, The

Lateral Connection Corp., is directly liable to Plaintiff, jointly and severally liable with

Defendant NDS, or liable over by way of common law indemnity to Defendant NDS in

connection with the damages asserted by Plaintiff in connection with its claims for

breach of implied warranty and violation of the UTPCPL.

      WHEREFORE, Defendant, National Diversified Sales, Inc., respectfully requests

that judgment be entered in its favor and against Third-Party Defendant, The Lateral

Connection Corp.

                                COUNT II
                    NATIONAL DIVERSIFIED SALES, INC., V.
                          JAMES T. O’HARA, INC.

      28.    Defendant NDS incorporates by reference the preceding paragraphs of this

Third-Party Complaint as if same were set forth herein in full.



                                              7
        Case 1:20-cv-00640-JPW Document 24 Filed 10/15/20 Page 8 of 9




      29.    Defendant NDS believes and therefore asserts that Plaintiff entered into a

contract with Third-Party Defendant, James T. O’Hara, Inc., to perform the installation

of the sewer laterals in connection with the Hideout Development sewer system project

which is the subject of this litigation, including the installation of the KSC-2000-LC

check valves manufactured by NDS and supplied by The Lateral Connection Corp.

      30.    Defendant NDS believes and therefore asserts that the installation

instructions provided by The Lateral Connection Corp. in connection with the

installation of the KSC-2000-LC check valve stated that the installer should “check

correct orientation of the check valve,” with the horizontal flow arrow on the check

valve placed at the 12 o’clock position. See Exhibit “4.”

      31.    Based upon photographs that have been provided by Plaintiff, Defendant

NDS believes and therefore asserts that some or all of the check valves installed on the

project by James T. O’Hara, Inc., were installed in an improper orientation.

      32.    Plaintiff has alleged that the failures of the check valves occurred at the

flapper mechanism which Plaintiff alleges suffers from a uniform defect. Exhibit “1,”

¶¶ 3, 22, 25, 32, 38.

      33.    Defendant NDS believes and therefore asserts that the performance of the

check valve flapper assembly can be affected by the orientation of the check valve, and

that an improperly oriented check valve can result in a failure of the flapper assembly

such as described in Plaintiff’s First Amended Complaint.



                                           8
        Case 1:20-cv-00640-JPW Document 24 Filed 10/15/20 Page 9 of 9




      34.       To the extent that Third-Party Defendant, James T. O’Hara, Inc., installed

check valves in the Hideout Development sewer system project, this constituted

negligence on its part which caused or contributed to the failure of the flapper

assemblies on the affected check valves.

      35.       As a result of the negligence of Third-Party Defendant, James T. O’Hara,

Inc., Defendant NDS may be exposed to damages on the claims asserted in this matter

by Plaintiff.

      36.       To the extent that Defendant NDS is found liable for the damages asserted

by Plaintiff, Defendant NDS asserts that Third-Party Defendant, James T. O’Hara, Inc.,

may be jointly and severally liable with Defendant NDS, or liable over to Defendant

NDS in connection with those damages.

      WHEREFORE, Defendant, National Diversified Sales, Inc., respectfully requests

that judgment be entered in its favor and against Third-Party Defendant, James T.

O’Hara, Inc.

                                  POST & SCHELL, P.C.




                                  BY: _____________________________
                                        GLENN M. CAMPBELL, ESQUIRE
                                        ATTY. I.D.: 51059
                                        E-MAIL: GCAMPBELL@POSTSCHELL.COM
                                        POST & SCHELL, P.C.
                                        1600 JFK BOULEVARD 13TH FL.
                                        PHILADELPHIA, PA 19103
                                        (215) 587-1000
                                        ATTORNEY FOR DEFENDANT, NATIONAL
                                        DIVERSIFIED SALES, INC.

                                              9
